Case: 17-10311   Date Filed: 03/27/2018   Page: 1 of 31


                                                                     [PUBLISH]




            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 17-10311
                       ________________________

                  D.C. Docket No. 2:12-cv-00051-WBH



SCOTTY GARNELL MORROW,

                                              Petitioner - Appellant,

                                  versus


WARDEN, GEORGIA DIAGNOSTIC PRISON,

                                              Respondent - Appellee.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                             (March 27, 2018)

Before WILSON, WILLIAM PRYOR, and NEWSOM, Circuit Judges.

WILLIAM PRYOR, Circuit Judge:
             Case: 17-10311        Date Filed: 03/27/2018   Page: 2 of 31


      Scotty Garnell Morrow, a Georgia prisoner convicted and sentenced to death

for the murders of Barbara Young and Tonya Woods, appeals the denial of his

petition for a writ of habeas corpus, 28 U.S.C. § 2254. Morrow contends that we

should vacate his sentence on the grounds that his trial attorneys provided

ineffective assistance when they failed to uncover and introduce mitigating

evidence from Morrow’s childhood and when they failed to hire an independent

crime-scene expert to corroborate Morrow’s account of the murders. We disagree.

The Supreme Court of Georgia reasonably concluded that Morrow’s attorneys

were not deficient for failing to uncover mitigating evidence and that the attorneys’

failure to hire an independent crime-scene expert did not prejudice Morrow. We

affirm.

                              I.     BACKGROUND

      We divide this background in four parts. We begin with the facts of the

crime. Next, we explain counsel’s preparations for trial. Then, we describe

Morrow’s trial and sentencing. We then provide an overview of the state and

federal habeas proceedings.

                                    A.    The Crime

      On December 29, 1994, Scotty Garnell Morrow murdered Barbara Young

and Tonya Woods, and he severely injured LaToya Horne. Humphrey v. Morrow

(“Morrow III”), 717 S.E.2d 168, 171–72 (Ga. 2011). Young was Morrow’s

                                            2
                 Case: 17-10311   Date Filed: 03/27/2018   Page: 3 of 31


girlfriend, and Morrow repeatedly abused her. Id. at 171. On December 6 of the

same year, Morrow struck Young; on December 9, he abducted, beat, and raped

her twice; and on December 24, Young told a neighbor that “Morrow was going to

kill her.” Id.

       On the day of the murders, Morrow and Young argued over the telephone

before Morrow, armed with a handgun, went to Young’s house, id. at 172, which

was occupied by Young, Woods, Horne, and two children, id. at 171–72. Morrow

entered the house and found the three women in the kitchen. Id. at 172. He argued

with Woods before shooting her “in her abdomen, severing her spine and

paralyzing her.” Id. He then shot Horne in the arm. Id. Young fled into the

bedroom, but Morrow pursued her and kicked open the bedroom door. Id. As they

struggled, the gun discharged and “likely injur[ed]” Young. Id. She then ran into

the hallway, but Morrow again caught her. Id. Forensic evidence presented by the

state, id. at 177, suggested that Morrow “smashed her head into the bedroom’s

doorframe, leaving behind skin, hair, and blood,” before he executed her with a

single shot to the head, id. at 172. The bullet passed through Young’s left palm,

suggesting that she was “attempt[ing] to shield her head.” Id. Morrow disputes this

account and argues that “the blood and hair found on the doorframe in the hallway

were deposited there by . . . Young’s wounded hand, not by Morrow striking her

head against the door jamb.” Regardless, after Young died, Morrow returned to the

                                           3
                 Case: 17-10311   Date Filed: 03/27/2018   Page: 4 of 31


kitchen and either reloaded or unjammed his pistol. Id. He murdered Woods by

shooting her in the “head at close range, and he shot . . . Horne in the face and

arm.” Id. Horne survived, but suffered permanent injuries. Id. Morrow then fled the

scene after cutting the telephone line. Id.

                      B.    The Attorneys’ Pretrial Preparations

      In 1995, the trial court appointed Harold Walker Jr. and William Brownell

Jr. to represent Morrow, and in March of the same year a grand jury indicted

Morrow for two counts of malice murder and several lesser offenses. Walker and

Brownell decided to pursue mitigating evidence to support their theory that the

crime was an out-of-character outburst by an otherwise “good man.” They met

with Morrow “almost right away” and probed “his general life history.” They

repeatedly discussed Morrow’s childhood with Morrow’s sister and mother. And

they hired an investigator, Gary Mugridge, who interviewed, among others,

Morrow’s sister, mother, father, former girlfriend, former co-workers, and bishop.

Although Mugridge lacked specific experience with capital investigations, he had

40 years of investigative experience and “literally reported everything he did back

to [counsel].”

      The attorneys hired two psychologists. The first, Dr. Dave Davis,

interviewed Morrow about his personal and family history. Davis learned that

Morrow’s father “battered” his mother, that Morrow “[got] in trouble with school,”

                                              4
             Case: 17-10311     Date Filed: 03/27/2018   Page: 5 of 31


and that Morrow had been in several “serious [romantic] relationships,” “ha[d]

always been heterosexual, [had] beg[u]n intercourse at age 16, and ha[d] had

sexual relations with about thirty women.” Davis reported that Morrow was

“cooperative,” that a “[g]ood rapport was established,” and that Morrow was

“responsive and spontaneous.” The second psychologist, Dr. William Buchanan,

saw Morrow four times, and the attorneys met several times with Buchanan.

Buchanan testified that “Morrow was cooperative and honest” in their sessions.

Morrow shared other sexual details with Buchanan, including that he “was picked

up with a transvestite” in 1992 and that his son had been molested. But Morrow

never told Buchanan that he had been sexually abused.

      The attorneys’ investigation revealed that Morrow had spent “a lot of [his]

youth . . . in the New York [and] New Jersey area” before moving to the south as

an older teenager. They learned that Morrow had struggled in school, had

undergone psychological testing, had experienced “blackouts as a child,” and had a

“big brother mentor through the school.” And they discovered that “Morrow’s

childhood life was not ideal” because “he saw his mother physically abused, saw

his family members emotionally abused . . . [and] was made fun of by . . . other

children.”

      This investigation led the attorneys to “believ[e] [they] had [found]

everything” and that Morrow had not experienced sexual or extreme physical

                                         5
              Case: 17-10311     Date Filed: 03/27/2018   Page: 6 of 31


abuse in the light of his and his family’s statements. They also saw little reason to

doubt the truthfulness and completeness of these accounts because the family

offered candid responses to their questions. For example, Morrow’s mother freely

discussed “how her husband beat her in front of [the] children,” and counsel

learned that Morrow was subject to “some physical abuse” such as “intense

spanking[s].” Although the attorneys found the mother “difficult in terms of

providing information” and perceived that she gave “the same answers over and

over again,” they determined that she was honest and never “hostile or unwilling to

help.” And Walker later testified that he “never got the feeling [Morrow] was

trying to mislead [them].”

      The attorneys encountered a few “dead ends,” such as when they

unsuccessfully attempted to reach out to officials at Morrow’s childhood school

and Morrow’s childhood mentor. They also declined to send Mugridge to New

York and New Jersey to further explore Morrow’s childhood. And the attorneys

did not hire a social worker to help with the investigation because they concluded

that doing so was unnecessary in the light “of what . . . Buchanan was doing and

the mitigation evidence that . . . Mugridge was finding.” They also did not retain a

forensic expert to rebut the state investigator’s forensic account of the crime.




                                          6
              Case: 17-10311     Date Filed: 03/27/2018    Page: 7 of 31


                           C.    The Trial and Sentencing

      At trial, Morrow testified that his victims had verbally provoked the assault

and gave a less-brutal description of the murders. He asserted that Woods was

standing upright and taunting him when he fired the first shot. He also gave an

account of his struggle with Young that conflicted with evidence presented by the

state that “Young’s forehead likely was injured when her head struck a

doorframe.” Id. at 177. And he disputed that he reloaded his gun mid-rampage. The

prosecutor underscored the discrepancies between Morrow’s testimony and the

physical evidence and repeatedly accused Morrow of lying to evade responsibility.

      By all accounts, Morrow was a poor witness. Walker later recalled that the

“cross-examination was a disaster” because Morrow failed to show “remorse and

shame” and “was as flat on the stand as [he had] ever seen him.” The jury

convicted Morrow on all charges.

      At sentencing, trial counsel depicted Morrow as an otherwise peaceful man

who “snapped” after a lifetime of “rejection” and “emotional difficulty.” Morrow

did not testify because he “was firm in . . . not wanting to testify again” and his

attorneys thought his earlier trial testimony “was a disaster.” They instead

presented fourteen witnesses, including Morrow’s mother and sister, who testified

that Morrow had seen his father abuse his mother, that he had visited psychiatrists,

that he “was a little slow in some things,” that he “was picked on in school,” and

                                           7
              Case: 17-10311    Date Filed: 03/27/2018    Page: 8 of 31


that he was spanked as a child “with a strap in front of his classmates.” Buchanan

testified that Morrow suffered from several emotional disorders and frailties and

that Morrow had “a suspicious, mistrustful[,] . . . [and] impulsive” nature. The jury

recommended a sentence of death after finding five aggravating factors, including

that the murders were “outrageously vile, horrible[,] or inhuman in that [they]

involved torture and depravity of mind.” Morrow v. State (“Morrow I”), 532
S.E.2d 78, 82 (Ga. 2000). The Supreme Court of Georgia affirmed on direct

appeal, id. at 89, and the Supreme Court of the United States denied certiorari,

Morrow v. Georgia (“Morrow II”), 532 U.S. 944 (2001).

                 D.    The State and Federal Habeas Proceedings

      On post-conviction review in the Superior Court of Butts County, Georgia,

Morrow raised two claims for relief relevant to this appeal. First, he argued that

trial counsel was ineffective for failing to uncover evidence of childhood abuse.

Second, he contended that trial counsel was ineffective for failing to retain an

independent crime-scene expert who would have confirmed his version of the

murders and rebutted aggravating details that the prosecution highlighted.

      Morrow introduced new evidence of childhood trauma that trial counsel

failed to uncover. He asserted that he had been raped by an older youth who often

visited Morrow’s family. In support of this allegation, Morrow introduced new

statements he made to a different psychologist and evidence that he began to wet

                                          8
              Case: 17-10311    Date Filed: 03/27/2018    Page: 9 of 31


the bed and have behavioral problems at school around that time. And other

children from Morrow’s childhood, whom trial counsel had failed to interview,

submitted affidavits declaring that the rapist had sexually assaulted another child.

But these affidavits did not allege that Morrow had been raped.

      Morrow also asserted that he was bullied and tormented by other children,

and he submitted supporting affidavits from his sister and from Lemon Green Jr., a

child who lived with his family. Morrow’s sister asserted that Morrow “got beat up

a lot by [older children]” and that Morrow was frequently bullied at school. Green

recalled only that the older children “pick[ed] on” and “push[ed] . . . around”

Morrow and that Morrow “took the treatment he got ok most of the time.”

      Morrow alleged that his mother’s boyfriend frequently beat Morrow with a

belt when Morrow was ten years old, and he introduced new statements from

himself and his sister about these facts. He also offered new affidavits from friends

and extended family members whom trial counsel had failed to interview:

Morrow’s aunt corroborated that Morrow reported the beatings to her, the

boyfriend’s son asserted that Morrow “t[old] [him] about how [the boyfriend]

would beat him,” and Morrow’s cousin stated that the boyfriend “used to hit”

Morrow.

      Morrow faulted trial counsel for failing to uncover this mitigating evidence.

He asserted that known “red flags,” such as the domestic violence experienced by

                                          9
              Case: 17-10311    Date Filed: 03/27/2018   Page: 10 of 31


his mother, his childhood visits to a psychologist, and his troubles in school and

with bullies should have alerted counsel to the existence of more evidence.

Morrow concluded that this information would have come to light had counsel

obtained his school records, interviewed his childhood mentor, sent Mugridge to

New York and New Jersey, and hired a social worker to help with the

investigation. And Buchanan, one of the original psychologists, averred that, had

he “been provided even some fraction of [the new evidence], [he] would have

elicited much of the remainder of the information from . . . Morrow himself.”

      Morrow also presented testimony from a crime-scene expert who

corroborated Morrow’s marginally less gruesome account of the murders. The

expert testified that Woods was standing, not sitting, when Morrow first shot her,

that Morrow did not strike Young’s head against a doorframe, and that Morrow did

not reload his gun mid-rampage. Morrow argued that this evidence would have

convinced the jury that the crime was less aggravated and that Morrow’s testimony

was honest.

      The superior court granted relief on both claims and vacated Morrow’s death

sentence, but the Georgia Supreme Court reversed and reinstated the sentence.

Morrow III, 717 S.E.2d at 171, 179. On the question of inadequate investigation,

the Georgia Supreme Court determined that the attorneys were not deficient

because “they reasonably relied on Morrow and his immediate family members to

                                         10
             Case: 17-10311     Date Filed: 03/27/2018    Page: 11 of 31


reveal . . . information” about Morrow’s past. Id. at 175. It underscored that

“counsel met repeatedly with Morrow, his mother, and his sister, and [that] the

record makes clear that counsel discussed Morrow’s childhood background with

[his family] extensively.” Id. at 173. “Contrary to Morrow’s argument . . . that trial

counsel ignored information from the years during Morrow’s childhood when he

lived in New York and New Jersey,” the Georgia Supreme Court ruled that counsel

made reasonable inquiries about this period of Morrow’s life. Id. It gave particular

attention to the new assertion of rape and “note[d] that Morrow never reported any

such rapes pre-trial to his counsel or to the mental health experts who questioned

him about his background, including his sexual history.” Id. at 176. The Georgia

Supreme Court also explained that the attorneys hired an investigator, “closely

monitored the investigator’s progress,” and “had Morrow examined by a

psychiatrist” whose “report indicated a sexual history that was unremarkable,

except perhaps for the fact of Morrow’s promiscuity with women.” Id. at 173. And

it determined that “[c]ounsel and their investigator made reasonable attempts to

contact [Morrow’s childhood mentor].” Id. at 174.

      The Georgia Supreme Court also reversed the superior court and held that

the failure to uncover mitigating evidence did not prejudice Morrow because the

new evidence was duplicative or unpersuasive. Id. at 173, 175–77. Regarding

Morrow’s assertion that his extended family was “unkind to him and his sister and

                                          11
             Case: 17-10311     Date Filed: 03/27/2018    Page: 12 of 31


disciplined them harshly and that the other children in the home bullied him,” it

found “this new testimony to be less than compelling . . . because testimony was

actually presented at trial about how Morrow had been bullied often as a child and

had been punished by his mother for not standing up for himself and for

misbehaving.” Id. at 175. Regarding Morrow’s assertion of rape, the Georgia

Supreme Court reasoned that “recent allegations about the rapes would not have

been given great weight by the jury” because the “only direct evidence . . . was

[Morrow’s] own statement to a psychologist.” Id. at 176. And regarding Morrow’s

allegation that he was beaten by his mother’s boyfriend, the Georgia Supreme

Court explained that “testimony at trial . . . show[ed] that the boyfriend had been

abusive to Morrow’s mother and had once cruelly mocked Morrow when he

attempted to defend his mother with a baseball bat.” Id. at 176. And it pointed out

that the new evidence “was somewhat inconsistent regarding the degree of

harshness involved.” Id. at 176 n.4.

      The Georgia Supreme Court also held that Morrow suffered “no substantial

prejudice” from counsel’s failure to hire a forensic expert. Id. at 177. Although it

acknowledged that the new “evidence . . . [that] Woods was standing rather than

sitting when Morrow shot her” “would have tended at trial to confirm Morrow’s

version [of events],” it concluded that this information “would not have had a

significant impact on the jury in light of the fact that the evidence was clear that

                                          12
             Case: 17-10311     Date Filed: 03/27/2018    Page: 13 of 31


Morrow began shooting simply because he was upset by what [she] had said to

him rather than because of any threat he sensed.” Id. The Georgia Supreme Court

also underscored that the surviving victim’s testimony at trial was “consistent with

Morrow’s” version of events, leading it to doubt the marginal value of an

additional expert account. Id. Regarding Morrow’s contention that the expert

would have testified that Young’s head wound occurred not “when her head struck

a doorframe during the struggle” but when a bullet “grazed her forehead,” the

Georgia Supreme Court determined that the jury would “favor the testimony of the

State’s experts” and that, “even if the jury chose to believe . . . Morrow’s new

expert, that version would not be significantly mitigating[] because it still depicts

Morrow as having struggled with [Young] for the gun in the bedroom, chasing her

as she fled into the hallway, grabbing her by her hair as she lay helpless on the

floor, and shooting her in the head.” Id. Regarding Morrow’s argument that the

expert would have testified that Morrow unjammed instead of reloaded his gun

before executing Woods, the Georgia Supreme Court determined that “the

testimony would have been essentially cumulative of similar testimony from an

expert for the State” and that, “regardless of whether Morrow was clearing a jam in

his gun or reloading, it is clear that he was taking active steps to prepare his gun to

continue his murderous rampage.” Id.




                                          13
             Case: 17-10311     Date Filed: 03/27/2018    Page: 14 of 31


      The district court denied Morrow a writ of habeas corpus, but it granted a

certificate of appealability on the question of mitigating evidence. And we granted

a certificate of appealability on the failure to hire an independent expert.

                        II.   STANDARD OF REVIEW

      “We review de novo the denial of a petition for a writ of habeas corpus.”

Williamson v. Fla. Dep’t of Corr., 805 F.3d 1009, 1016 (11th Cir. 2015). We may

not grant relief on “any claim that was adjudicated on the merits in State court

proceedings unless the adjudication of the claim” either “(1) resulted in a decision

that was contrary to, or involved an unreasonable application of, clearly established

Federal law, as determined by the Supreme Court of the United States; or (2)

resulted in a decision that was based on an unreasonable determination of the facts

in light of the evidence presented in the State court proceeding.” 28 U.S.C.

§ 2254(d). “When deciding that issue, we review one decision: ‘the last state-court

adjudication on the merits.’” Wilson v. Warden, Ga. Diagnostic Prison, 834 F.3d
1227, 1232 (11th Cir. 2016) (en banc) (emphasis added) (quoting Greene v. Fisher,

565 U.S. 34, 40 (2011)). This narrow evaluation is highly deferential, for “[a] state

court’s determination that a claim lacks merit precludes federal habeas relief so

long as ‘fairminded jurists could disagree’ on the correctness of the state court’s

decision.” Harrington v. Richter, 562 U.S. 86, 101 (2011) (quoting Yarborough v.

Alvarado, 541 U.S. 652, 664 (2004)). We also must presume that “a determination

                                          14
             Case: 17-10311     Date Filed: 03/27/2018    Page: 15 of 31


of a factual issue made by a State court [is] correct,” and the petitioner “ha[s] the

burden of rebutting the presumption of correctness by clear and convincing

evidence.” 28 U.S.C. § 2254(e)(1).

                              III.   DISCUSSION

      Morrow raises two issues for our review. First, he argues that the Georgia

Supreme Court unreasonably determined that his attorneys were not deficient for

failing to uncover mitigating evidence of childhood hardships and that he suffered

no prejudice. Second, he argues that the Georgia Supreme Court unreasonably

determined that the attorneys’ failure to retain an independent crime-scene expert

did not prejudice Morrow. We consider and reject each argument in turn.

  A.   The Georgia Supreme Court Reasonably Determined that Trial Counsel
 Was Not Deficient for Failing To Uncover Mitigating Evidence and that Morrow
                             Suffered No Prejudice.

      When a petitioner alleges that he received ineffective assistance of trial

counsel, Strickland v. Washington, 466 U.S. 668 (1984), he must first establish

“that counsel’s performance was deficient” by “showing that counsel made errors

so serious that counsel was not functioning as the counsel guaranteed . . . by the

Sixth Amendment . . . [and] fell below an objective standard of reasonableness.”

Williams v. Taylor, 529 U.S. 362, 390–91 (2000) (internal citations and quotation

marks omitted). Counsel’s failure to “conduct an adequate background

investigation,” Cooper v. Sec’y, Dep’t of Corr., 646 F.3d 1328, 1351 (11th Cir.

                                          15
              Case: 17-10311      Date Filed: 03/27/2018    Page: 16 of 31


2011), or to pursue “all reasonably available mitigating evidence” can satisfy this

standard, Wiggins v. Smith, 539 U.S. 510, 524 (2003) (emphasis omitted) (citation

omitted). For example, we have identified deficient performance when counsel

failed to “thoroughly question[] [the petitioner] about his childhood and

background” and spoke with only one family member immediately before the

sentencing stage despite knowing that the petitioner “had a bad childhood.”

Johnson v. Sec’y, Dep’t of Corr., 643 F.3d 907, 932 (11th Cir. 2011). Counsel also

performs deficiently when he briefly investigates tales of abuse only to believe the

abuser’s “denial without checking with any other family member[s] [who are]

ready, willing, and able to testify that [the petitioner is] telling the truth about his

abusive upbringing.” Id.; see also Daniel v. Comm’r, Ala. Dep’t of Corr., 822 F.3d
1248, 1263–64 (11th Cir. 2016) (explaining that a deficient attorney “had almost

no meaningful contact with [the petitioner] or his family” and had brushed off “a

series of attempts [by the petitioner’s mother] to contact [counsel]”). And counsel

must not overlook “evidence of . . . abuse” that “was documented extensively in

[available] records.” Newland v. Hall, 527 F.3d 1162, 1206 (11th Cir. 2008)

(quoting Callahan v. Campbell, 427 F.3d 897, 935 (11th Cir. 2005)); see also

Rompilla v. Beard, 545 U.S. 374, 383–84 (2005).

      Nevertheless, “omissions are inevitable.” Stewart v. Sec’y, Dep’t of Corr.,

476 F.3d 1193, 1209 (11th Cir. 2007) (quoting Chandler v. United States, 218 F.3d
16
              Case: 17-10311     Date Filed: 03/27/2018    Page: 17 of 31


1305, 1313 (11th Cir. 2000) (en banc)). And “the reasonableness of a defense

attorney’s investigation . . . [depends] heavily [on] the information provided by the

defendant” because “[c]ounsel’s actions are usually based . . . on informed

strategic choices made by the defendant and on information supplied by the

defendant.” Newland, 527 F.3d at 1202 (quoting Strickland, 466 U.S. at 691).

Indeed, “when a petitioner (or family members petitioner directs his lawyer to talk

to) does not mention a history of physical abuse, a lawyer is not ineffective for

failing to discover or to offer evidence of abuse as mitigation.” Stewart, 476 F.3d

at 1211 (alterations adopted) (quoting Van Poyck v. Fla. Dep’t of Corr., 290 F.3d
1318, 1325 (11th Cir. 2002)); see also Williams v. Head, 185 F.3d 1223, 1237

(11th Cir. 1999) (“An attorney does not render ineffective assistance by failing to

discover and develop evidence of childhood abuse that his client does not mention

to him.”). Counsel also need not interview every conceivable witness because

“there comes a point at which evidence from more distant relatives can reasonably

be expected to be only cumulative.” Bobby v. Van Hook, 558 U.S. 4, 11 (2009); see

also id. (“[I]t [is] not unreasonable for . . . counsel not to identify and interview

every other living family member . . . .”). And even if counsel is aware of some

childhood hardships, he is not automatically deficient for failing to discover other

abuse that his client conceals. See, e.g., id. at 11; Anderson v. Sec’y, Fla. Dep’t of




                                           17
             Case: 17-10311     Date Filed: 03/27/2018    Page: 18 of 31


Corr., 752 F.3d 881, 906 (11th Cir. 2014); Stewart, 476 F.3d at 1197–98, 1211,

1215–16.

      Morrow contends that his counsel failed “to learn about Morrow’s life

during [his] formative years” and overlooked evidence that he was raped, beaten,

bullied, and mistreated as a child. He underscores that counsel “exclusively” relied

on “[i]nterviews with Morrow, his mother[,] and his sister,” failed “to obtain

school records that documented, inter alia, Morrow’s visit to a child psychiatrist,”

and failed to interview “Morrow’s ‘big brother’ figure in New Jersey . . . [after]

Morrow’s sister could not provide a telephone number.” And he contends that

counsel ignored “glaring red flags,” such as the abuse suffered by Morrow’s

mother, his troubles at school, his “personality disorder,” his childhood visits to a

psychologist, and evidence that he was “beat up” at school. Morrow also

complains that his counsel failed to “retain a licensed clinical social worker”

despite having the funds to do so.

      The Georgia Supreme Court reasonably concluded that trial counsel

conducted an adequate investigation. Counsel made inquiries that would have

uncovered the new mitigating evidence were it not for the silence of Morrow and

his family. On the issue of rape, the Georgia Supreme Court found “that Morrow

never reported any such rapes pre-trial to his counsel or to the mental health

experts who questioned him about his background, including his sexual history.”

                                          18
             Case: 17-10311      Date Filed: 03/27/2018    Page: 19 of 31


Morrow III, 717 S.E.2d at 176. Walker later testified that he “certainly” knew that

sexual abuse “is of such [a] crucial nature to a defense that you want to move

heaven and earth to go find it” and that this was “the type of question that [he was]

sure [he] would have asked of [Morrow’s] family or of [Morrow].” But Morrow

and his family failed to mention the rape. And counsel subjected Morrow to

several psychological interviews that extensively probed Morrow’s family and

sexual history but turned up no evidence of abuse. Cf. Wiggins, 539 U.S. at 523

(pointing out that deficient counsel arranged for an incomplete psychological

interview that “revealed nothing . . . of [the] petitioner’s life history” (emphasis

added)).

      We fail to understand what else counsel could have done to uncover the

rape. Morrow and the alleged rapist are the only witnesses to the rape, and Morrow

does not contend that he reported the assault, so any further inquiry would have

been fruitless without Morrow’s cooperation. And counsel had no reason to doubt

Morrow’s honesty. Morrow shared intimate details about his sexual history and

even revealed that his son had been molested. Walker later testified that he “never

got the feeling [Morrow] was trying to mislead [the attorneys],” and Buchanan

averred that “Morrow was cooperative and honest.” Morrow’s “forthcoming

description[]” of his personal history entitled his “attorney[s] to believe that




                                           19
             Case: 17-10311     Date Filed: 03/27/2018   Page: 20 of 31


[Morrow] was not withholding any potentially mitigating circumstances.”

Anderson, 752 F.3d at 906.

      The same analysis applies to the new evidence that Morrow was bullied in

school and beaten by his mother’s boyfriend. Counsel made reasonable inquiries

about this kind of information only to meet dead ends. As the Georgia Supreme

Court found, “counsel met repeatedly with Morrow, his mother, and his sister” and

“discussed Morrow’s childhood background with them extensively.” Morrow III,
717 S.E.2d at 173. Indeed, the witnesses who later provided the majority of the

new evidence—Morrow and his sister—were the same witnesses relied on by trial

counsel. True, new witnesses mentioned the torment in their affidavits, but

Morrow’s attorneys were entitled to focus their investigation on Morrow and his

immediate family because “it [is] not unreasonable for . . . counsel not to identify

and interview every other living family member.” Van Hook, 558 U.S. at 11. And

counsel had little reason to suspect that Morrow and his family had failed to reveal

the full details of Morrow’s childhood in the light of their “forthcoming

descriptions.” Anderson, 752 F.3d at 906. Brownell later averred that Morrow’s

sister “offered up responses to anything [he] asked” and was open about relevant

information, such as “that her father was abusive to her mother.” Although

Morrow’s mother was more “difficult in terms of providing information,” she “was

never difficult in the sense of being hostile or unwilling to help.” She also honestly

                                          20
             Case: 17-10311      Date Filed: 03/27/2018    Page: 21 of 31


related instances of childhood trouble, telling the attorneys “how her husband beat

her in front of her children” and that Morrow was subjected to “intense

spanking[s],” including a spanking in front of his classmates. The Georgia

Supreme Court was entitled to find that “trial counsel [did not] ignore[]

information from the [early] years [of] Morrow’s childhood.” Morrow III, 717
S.E.2d at 173.

      We also disagree with Morrow that the fragments of mitigating evidence

provided by Morrow and his family were “red flags” that automatically obligated

counsel to uncover every detail of Morrow’s childhood. To the contrary, we have

explained that counsel who knew that the petitioner had a “violent early childhood

with his biological mother and her family,” Stewart, 476 F.3d at 1197, was not

deficient for failing to discover later abuse by a stepfather that the petitioner “never

informed [counsel] about,” id. at 1210; accord id. at 1215–16, and that “a

reasonable attorney” need “not necessarily . . . assume that [a petitioner is] hiding a

history of sexual abuse” based on a petitioner’s reports that he “experienced

‘[e]xtreme [f]ears,’ was ‘[a]ccident [p]rone,’ and got ‘[s]ick a [l]ot’” as a child,

Anderson, 752 F.3d at 905 (quoting Pet’r’s Br. at 31–32). Morrow’s pretrial

evidence that revealed a history of corporal punishment, bullying, struggles in

school, and abuse directed against his mother gave counsel little reason to

disbelieve Morrow and his family and to conduct a scorched-earth investigation,

                                           21
             Case: 17-10311     Date Filed: 03/27/2018   Page: 22 of 31


especially because Morrow’s sister also stated that Morrow’s life was “pretty

good.” Morrow III, 717 S.E.2d at 174. And counsel took additional steps to shore

up their knowledge. Mugridge interviewed dozens of potential witnesses, and the

attorneys—admittedly unsuccessfully—sought out Morrow’s school records and

childhood mentor. This “extensive preparation” suggests diligence. Stewart, 476
F.3d at 1216. Although Mugridge failed to travel to New York and New Jersey, we

are not convinced that further investigation of peripheral information would have

uncovered details of Morrow’s childhood that came to light only by virtue of

Morrow and his family’s untimely willingness to “mention [the] history of . . .

abuse.” Id. at 1211 (quoting Van Poyck, 290 F.3d at 1325).

      Morrow’s complaint that counsel failed to hire a social worker fails for

similar reasons. A social worker would have been of little use in the light of the

primary witnesses’ refusals to talk, and we have explained that a “failure to utilize

a social worker [is not] per se ineffective.” Newland, 527 F.3d at 1206. Indeed,

counsel was entitled to determine that extra help was unnecessary because “of

what . . . Buchanan was doing and the mitigation evidence that . . . Mugridge was

finding.” See Van Hook, 558 U.S. at 19 (“[G]iven all the evidence [counsel]

unearthed from those closest to [the petitioner’s] upbringing and the experts who

reviewed his history, it was not unreasonable for his counsel not to identify and

interview every other living family member . . . .”). Morrow underwent five

                                          22
              Case: 17-10311     Date Filed: 03/27/2018     Page: 23 of 31


psychological interviews, and Mugridge spoke with dozens of witnesses. Morrow

also fails to establish that contemporary “prevailing professional norms” in

Georgia dictated hiring a social worker for capital cases. Newland, 527 F.3d at

1184 (quoting Strickland, 466 U.S. at 688).

      Even if counsel performs deficiently, a petitioner also must establish that he

suffered prejudice by showing “that counsel’s errors were so serious as to deprive

[him] of a fair trial, a trial whose result is reliable.” Strickland, 466 U.S. at 687. In

circumstances where counsel failed to present mitigating evidence, the petitioner

must establish “a reasonable probability that at least one juror would have struck a

different balance,” Wiggins, 539 U.S. at 537, in the light of “the totality of the [old

and new] mitigation evidence . . . [and] evidence in aggravation,” Porter v.

McCollum, 558 U.S. 30, 41 (2009) (alteration adopted) (quoting Williams, 529
U.S. at 397–98). A petitioner cannot satisfy this burden simply by pointing to new

evidence that is “weak or cumulative of the testimony presented at trial.” Ponticelli

v. Sec’y, Fla. Dep’t of Corr., 690 F.3d 1271, 1296 (11th Cir. 2012); see also Cullen

v. Pinholster, 563 U.S. 170, 200–01 (2011) (finding “no reasonable probability that

. . . additional evidence . . . would have changed the jury’s verdict” when the

evidence “largely duplicated the mitigation evidence at trial” and was “of

questionable mitigating value”).




                                            23
             Case: 17-10311     Date Filed: 03/27/2018   Page: 24 of 31


      Morrow argues that his new evidence of childhood trauma establishes a

“reasonable probability that at least one of [the] jurors would have chosen a life

sentence.” He underscores that “evidence of repeated childhood sexual assault” is

the kind of evidence that is likely to “move[]” a jury, and he contends that the

Georgia Supreme Court unreasonably discounted his evidence of “physical,

sexual[,] and emotional abuse.” Morrow also argues that the Georgia Supreme

Court “failed to engage with [the] complete evidentiary picture” because it failed

to consider the new evidence in combination with the old mitigating evidence. We

disagree.

      The Georgia Supreme Court reasonably held that Morrow was not

prejudiced by the alleged shortcomings in his attorneys’ investigation. It began by

considering the new “testimony that, when Morrow was living in [New York], his

[family was] unkind to him and his sister and disciplined them harshly and that the

other children in the home bullied him.” Morrow III, 717 S.E.2d at 175. It

determined that “this new testimony [was] less than compelling . . . particularly

because testimony was actually presented at trial about how Morrow had been

bullied often as a child and had been punished by his mother for not standing up

for himself and for misbehaving.” Id. The record establishes that the jury heard

evidence that Morrow “was picked on in school” and spanked as a child, and the

Georgia Supreme Court was entitled to conclude that “cumulative” evidence on

                                         24
              Case: 17-10311    Date Filed: 03/27/2018   Page: 25 of 31


these points had no reasonable probability of changing Morrow’s sentence.

Ponticelli, 690 F.3d at 1296.

      The Georgia Supreme Court also reasonably determined that the new

“allegations about the rapes would not have been given great weight by the jury.”

Morrow III, 717 S.E.2d at 176. It pointed out “that Morrow’s only direct evidence

of the alleged rapes . . . was his own statement to a psychologist” and that the

psychologist’s testimony” carried less weight “in light of the weaker evidence

upon which that testimony, in part, relied.” Id. (alteration adopted) (quoting

Whatley v. Terry, 668 S.E.2d 651, 659 (2008)). The Georgia Supreme Court was

entitled to give less weight to secondhand testimony. True, Morrow could have

personally testified about the rape. But the record establishes that Morrow did not

want to testify and was a poor witness, and Walker explained that Morrow’s

testimony was so “disaster[ous]” at trial that counsel declined to put him on the

stand again during sentencing. And Morrow offers no direct evidence of rape to

bolster his allegations.

      The Georgia Supreme Court also reasonably determined that Morrow’s new

evidence of abuse by his mother’s boyfriend would not have changed the sentence.

Id. It explained that the jury had already heard “that the boyfriend had been

abusive to Morrow’s mother” and that “Morrow [once] attempted to defend his

mother with a baseball bat.” Id. And it underscored “that the testimony in the

                                          25
             Case: 17-10311     Date Filed: 03/27/2018   Page: 26 of 31


habeas court was somewhat inconsistent regarding the degree of harshness

involved.” Id. at 176 n.4. Morrow fails to rebut these factual findings with “clear

and convincing evidence,” 28 U.S.C. § 2254(e)(1), and the Georgia Supreme Court

was entitled to discount new evidence that “largely duplicated the mitigation

evidence at trial” and was “of questionable mitigating value.” Pinholster, 563 U.S.

at 200–01.

 B. The Georgia Supreme Court Reasonably Determined that Counsel’s Failure
      To Retain an Independent Forensic Expert Did Not Prejudice Morrow.

      Morrow asserts that the Georgia Supreme Court unreasonably determined

that he was not prejudiced by his counsel’s failure to hire a crime-scene expert. He

contends that this expert would have both “independently corroborate[d]”

Morrow’s slightly less vicious account of the crime and rebutted “[t]he State’s

theme . . . that Morrow was a self-serving liar” “who was trying to minimize his

responsibility.” We again disagree.

      The Georgia Supreme Court reasonably determined that three pieces of

supposedly new evidence were cumulative and unpersuasive. First, Morrow had

asserted that “the evidence at the crime scene shows that . . . Woods was standing

rather than sitting when Morrow shot her . . . [,] confirm[ing] Morrow’s version of

how the three victims were arranged in the room.” Morrow III, 717 S.E.2d at 177.

But the Georgia Supreme Court explained that this “new” evidence was redundant

because “Horne herself testified at trial in a manner consistent with Morrow’s new
                                         26
             Case: 17-10311     Date Filed: 03/27/2018   Page: 27 of 31


expert testimony, as she claimed that she ‘remembered [Woods] falling back in the

chair.’” Id. (alteration adopted). Second, Morrow had contended that new evidence

established that “Young’s forehead likely was [not] injured when her head struck a

doorframe during the struggle,” but instead when a “shot . . . grazed her forehead.”

Id. But the Georgia Supreme Court determined that “the jury would . . . favor the

testimony of the State’s experts upon reviewing the two contrasting accounts,” and

it explained that “Morrow actually relied on the State’s testimony showing that the

injury . . . was not from a gunshot.” Id. Third, Morrow had argued “that the

clicking sound heard by [the surviving victim] and the unspent bullet on the floor

. . . could have been the result of Morrow’s clearing a jam in his gun rather than

. . . reloading [the gun].” Id. But the Georgia Supreme Court reasoned that this

evidence was “essentially cumulative of similar testimony from an expert for the

State, which the State even highlighted in its closing argument.” Id.

      We see no reason to disturb the determination that this “cumulative” and

“weak” evidence would not have influenced the jury’s assessment of Morrow.

Ponticelli, 690 F.3d at 1296. Indeed, Morrow fails to contest that the evidence was

cumulative, let alone rebut the findings with “clear and convincing evidence.” 28

U.S.C. § 2254(e)(1). In the light of these findings, the Georgia Supreme Court

reasonably concluded that Morrow had not suffered prejudice.




                                         27
             Case: 17-10311     Date Filed: 03/27/2018    Page: 28 of 31


      Morrow’s poor performance on the stand also supports the conclusion that

further corroboration was unlikely to bolster his credibility. Walker later testified

that Morrow’s “cross-examination was a disaster,” that his “remorse and shame”

did not “come through,” and that “he was as flat on the stand as [Walker had] ever

seen him.” Walker also recalled that Morrow “apparently felt threatened[and]

crossed his arms across his chest and his face turned to the hardest scowl” so that

“[h]e looked precisely the way [the prosecutor] was hoping to portray him.”

Indeed, Morrow’s poor performance influenced the attorneys’ conclusion that they

“couldn’t risk having [Morrow testify] before the jurors again” at the penalty

phase. We fail to understand how minor corroboration of peripheral details of a

brutal crime would have influenced the jury’s assessment of Morrow.

      The Georgia Supreme Court also reasonably concluded that new forensic

evidence that downplayed the brutality of the crime would have carried little

weight in mitigation and that Morrow’s new evidence would not have shifted “the

balance of aggravating and mitigating circumstances.” Strickland, 466 U.S. at 695.

The Georgia Supreme Court explained that the dispute over whether Woods “was

standing rather than sitting . . . would not have had a significant impact on the jury

in light of the fact that the evidence was clear that Morrow began shooting simply

because he was upset.” Morrow III, 717 S.E.2d at 177. It also concluded that

evidence that Morrow did not strike Young’s head against the doorframe “would

                                          28
              Case: 17-10311      Date Filed: 03/27/2018    Page: 29 of 31


not be significantly mitigating[] because it still depicts Morrow as having struggled

with . . . [Young] for the gun[,] . . . chasing her . . ., grabbing her by her hair as she

lay helpless . . ., and shooting her in the head.” Id. And it reasoned that evidence

that Morrow unjammed, instead of reloaded, his gun was “not . . . mitigating”

because “it [was] clear [in either scenario] that he was taking active steps to

prepare his gun to continue his murderous rampage.” Id. We cannot say that the

conclusion that the jury would have been unimpressed by a slightly different, but

similarly brutal, version of events was unreasonable.

                              IV.    CONCLUSION

      We AFFIRM the denial of Morrow’s petition for a writ of habeas corpus.




                                            29
             Case: 17-10311     Date Filed: 03/27/2018    Page: 30 of 31


WILSON, Circuit Judge, concurring:

      In light of our mandatory deference to the Supreme Court of Georgia’s

decision under the Antiterrorism and Effective Death Penalty Act, I concur with

the result in this case. But in my estimation, the Superior Court of Butts County’s

resolution of the issues presented here was far more thorough and considerate than

the resolution reached by the Supreme Court of Georgia in its reversal of the

Superior Court’s opinion. The Superior Court undertook a searching inquiry into

Morrow’s childhood, and unequivocally found that Morrow was “the victim of a

series of rapes” while he was growing up in the New York area. It in turn

concluded that trial counsel’s failure to conduct a proper investigation into his life

there rendered their performance deficient and prejudiced the outcome of

Morrow’s case. The Superior Court also found, after a careful examination into

testimony and details about the crime scene, that trial counsel’s failure to hire an

independent crime scene expert was deficient and prejudicial to Morrow.

      We should not subject a habeas petitioner to death if he has not been

accorded the thorough review of an ineffective assistance of counsel claim that is

contemplated under our Constitution. See U.S. Const. amend. VI (“In all criminal

prosecutions, the accused shall enjoy the right . . . to have the Assistance of

Counsel for his defence.”). I fear that, in Morrow’s case, the result we have

reached is based on the Supreme Court of Georgia’s unwillingness to grapple with

                                          30
             Case: 17-10311     Date Filed: 03/27/2018    Page: 31 of 31


the intricacies of his case. Namely, here we are faced with the short shrift trial

counsel gave not only to Morrow’s time in New York and New Jersey and the

sexual abuse that occurred there, but also to the thought of hiring a crime scene

expert that supported Morrow’s version of the crimes. It is hard to ignore that

there could have been a recognizable impact on at least one member of the jury.

Therefore, I concur in the result only.




                                          31